Such rights as plaintiffs have to the moneys for which this judgment bas been obtained against defendant as supervisor of the town of Cocheeton arise under section 185 of the Town Law. The proper remedy was not a common-law action but a proceeding under article 78 of the Civil Practice Act, which possibly should have been preceded by audit of the claim by the town board. (Matter of DeAngelis v. Laino, 260 N. Y. 661; Matter of Hart v. Perkins, 258 id. 61; People ex rel. McCabe v. Matthies, 179 id. 242; Matter of Hiscox v. Holmes, 237 App. Div. 240; Fabric Fire Hose Co. v. Town of Whitestown, 187 id. 118; Matter of Attorney-General v. Taubenheimer, 178 id. 321.) Judgment reversed, on the law and facts, with costs, and complaint dismissed, with costs. All concur, except Bliss, J., who dissents.